Citation Nr: 0836075	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-12 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than August 27, 1997 
for the grant of service connection for diabetes mellitus, 
type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1966 to January 1969 and from September 1980 to 
May 1982.  

Procedural history

The remote procedural history of this case will be discussed 
in detail in the Board's analysis below.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which granted service connection for Type II 
diabetes mellitus, effective August 27, 1997.  In July 2005, 
the veteran disagreed with the assigned effective date.  A 
separate rating decision as to the earlier effective date 
claim was issued by the RO in April 2006.  The veteran filed 
a timely notice of disagreement (NOD) in January 2007.  A 
Statement of the Case (SOC) was issued by the RO in March 
2007.  The appeal was perfected with the submission of the 
veteran's substantive appeal (VA Form 9) in April 2007.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in March 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for diabetes mellitus, type II, was denied by the 
RO in an unappealed December 1984 rating decision.

2.  The veteran's January 1986 claim to reopen the September 
1984 claim of entitlement to service connection for diabetes 
mellitus, type II, was denied in a Board decision in June 
1988.

3.  The veteran's March 1990 claim to reopen his claim of 
entitlement to service connection for Type II diabetes 
mellitus was denied; the veteran did not file a substantive 
appeal following the issuance of an October 1990 SOC.

4.  The veteran's claim of entitlement to service connection 
for diabetes mellitus, type II, was received on August 27, 
1997.  Service connection was granted in an October 2004 
rating decision, which assigned an effective date of August 
27, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 27, 
1997 for the grant of service connection for diabetes 
mellitus, type II, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than the 
currently assigned date of August 27, 1997 for the grant of 
service connection for diabetes mellitus, type II.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render its decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The veteran 
was informed of VA's duty to assist him in the development of 
his claim in letters dated in November 2005 and February 
2007.  Moreover, the veteran was provided specific notice as 
to effective dates in the February 2007 letter, as well as in 
a letter from the RO dated March 2006.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  In any event, VCAA 
notice is not necessary in this case because, as is more 
thoroughly explained below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  
Specifically, the United States Court of Appeals for Veterans 
Claims (Court) has held that a veteran claiming entitlement 
to an earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence that is already in 
the claims folder, which will be discussed below.  

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  
See 38 C.F.R. § 3.103 (2007).  He has retained the services 
of a representative and he testified at a videoconference 
hearing in March 2008.  

In short, the Board finds that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision as to the issue on appeal.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Effective dates - reopened claims

A decision of the RO or the Board becomes final and binding 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 
20.1100, 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

With respect to service connection claims which are granted 
following the submission of new and material evidence, 
governing regulation provides that the effective date of the 
award will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(1)(II), (r) (2007).



Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  
The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2007).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2007); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

The Board believes that a recapitulation of the procedural 
history of this case will aid in an understanding of its 
decision.

The veteran initially filed a claim of entitlement to service 
connection for diabetes mellitus, type II, in September 1984.  
That claim was denied in a December 1984 rating decision on 
the basis that the veteran's diabetes mellitus did not 
manifest during service or during the one year presumptive 
period following service.  
See 38 C.F.R. §§ 3.307(a)(3) (2007), 3.309.  The veteran did 
not disagree with that decision, and it therefore became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1104 (2007).

In January 1986, the veteran filed a claim to reopen his 
claim of entitlement to service connection for diabetes 
mellitus, type II.  The RO declined to reopen the veteran's 
claim based on its finding that new and material evidence had 
not been submitted.  See letters dated February 1986 and 
March 1986 from RO to the veteran.  The veteran perfected an 
appeal of that denial.  The claim to reopen was denied in a 
Board decision dated in June 1988.  The Board's decision is 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2007).

In March 1990, the veteran again filed a claim to reopen.  In 
July 1990, the RO declined to reopen the veteran's claim.  
The veteran filed a timely NOD in September 1990, and a SOC 
was issued in October 1990.  The veteran did not perfect his 
appeal as to that decision by filing a VA form 9 or 
equivalent.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302.   The RO 
1990 decision is therefore final.  

In November 1991, the veteran filed a claim of entitlement to 
an increased disability rating for his service-connected 
hypertension as well as a claim of entitlement to service 
connection for diabetes on a secondary basis.  In a January 
1992 rating decision, the RO again denied service connection 
for diabetes mellitus claim, including on a secondary basis.  
The veteran was informed of the RO's decision, as well as his 
appeal rights in a letter dated January 24, 1992.  He did not 
respond.  The January 1992 RO decision is final.  Nothing 
further was heard from the veteran until August 1997.  

On August 27, 1997, the veteran again filed to reopen his 
claim of entitlement to service connection for diabetes 
mellitus, type II.  The RO ultimately reopened and granted 
the claim in an October 2004 rating decision.  A 20 percent 
disability rating was assigned effective August 27, 1997.  
This appeal followed.

Analysis

The RO has assigned an effective date of August 27, 1997 for 
service connection for diabetes mellitus, Type II, based on 
the receipt of the veteran's most recent claim to reopen his 
claim of entitlement to service connection for diabetes 
mellitus.  The veteran seeks an earlier effective date; in 
essence contending that he has "continuously prosecuted"  
an appeal from the date of his original service connection 
claim in September 1984.  See March 2008 hearing transcript, 
pg. 8; see also the veteran's statement dated February 2007.  

Based upon a complete review of the evidence, and for reasons 
and bases expressed immediately below, the Board finds that 
the currently assigned effective date of August 27, 1997 is 
the earliest effective date assignable for service connection 
for diabetes mellitus, type II, as a matter of law.

Contrary to his assertions, the veteran did not maintain a 
"continuous prosecution" of his service connection claim.  
Rather, he filed a series of claims, which were finally 
denied by the RO or the Board, until his August 1997 claim 
was ultimately granted.

As indicated by the factual background outlined above, there 
have been four final decisions as to the veteran's claim of 
entitlement to service connection for diabetes mellitus [by 
the RO in December 1984, October 1990 and January 1992 and by 
the Board in June 1988].  

The June 1988 Board decision is final.  See 38 C.F.R. § 
20.1100.  The 1984 RO decision was subsumed by the June 1988 
Board decision (as was the 1986 RO decision).  See 38 C.F.R. 
§ 20.1104 (2007).
  
Crucially, notification of the October 1990 and January 1992 
RO decisions was accompanied by letters which properly 
advised the veteran of his appellate rights.  He did not file 
an appeal as to either decision, and thus they became final.  

The veteran has asserted that the RO misplaced his timely 
filed substantive appeal (VA Form 9), which he allegedly 
submitted to the RO following the issuance of the October 
1990 SOC.  See  the March 2008 hearing transcript, pg. 17.  
However, there is a presumption of regularity under which it 
is presumed that government officials "have properly 
discharged their official duties."  See United States v. 
Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 
(1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 308-309 
(1992), the Court found that the presumption of regularity 
applied to VA.  The Court found that the presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).

The Board has carefully reviewed the entire record [including 
all of the veteran's communications with congressional 
representatives contained within the claims file] and has not 
identified any communication from the veteran which may be 
interpreted as a substantive appeal of the October 2001 SOC.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 38 C.F.R. § 
20.202 (2007) [VA must liberally construe all documents filed 
by a claimant]; see also Roy v. Brown, 5 Vet. App. 554 
(1993).  Neither the veteran or his representative have 
identified any specific document contained within the claims 
file that constituted a timely filed substantive appeal and 
which was overlooked or misconstrued by the RO.

Although the Board has considered the veteran's somewhat 
vague testimony that he timely filed a substantive appeal 
following the October 1990 SOC, such testimony alone is 
insufficient to rebut the presumption of administrative 
regularity.  The veteran and his representative have pointed 
to no specific evidence which supports his contention that he 
filed a timely substantive appeal after the issuance of the 
October 1990 SOC.  The presumption of administrative 
regularity has therefore not been rebutted.  The 1990 RO 
decision is final.  

Accordingly, the Board's inquiry will be directed to the 
question of whether there was filed on or behalf of the 
veteran, after January 1992 and before August 1997, any 
communication which may be interpreted as a claim to reopen.  
However, no communication was received from the veteran or 
his representative during this period.  Thus, there is 
nothing in the record which could be reasonably construed as 
a formal or informal claim to reopen the veteran's claim of 
entitlement to service connection for diabetes mellitus prior 
to the August 27, 1997 communication from the representative.  
Accordingly, the assigned effective date of August 27, 1997 
is proper pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 
3.400(q)(1)(ii), (r).  

To the extent that the veteran is contending that his 
diabetes mellitus symptomatology began during service and 
continued thereafter and, as such, service connection should 
be granted beginning the day following discharge, this 
amounts to an argument couched in equity.  The Board, 
however, is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 
2 Vet. App. 429, 432-33 (1992), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not necessarily dispute that the veteran may 
have experienced diabetes mellitus symptomatology prior to 
the assigned effective date of service connection.  However, 
the Board is obligated to apply the law as Congress has 
created it.  As explained above, the law does not support the 
assignment of an effective date prior to August 27, 1997.

In conclusion, for the reasons and bases set forth above, the 
Board finds that the effective date for the grant of service 
connection for diabetes mellitus, type II, is no earlier than 
the currently assigned date of August 27, 1997.  The benefit 
sought on appeal, entitlement to an earlier effective date, 
is accordingly denied.


ORDER

Entitlement to an effective date prior to August 27, 1997 for 
the grant of service connection for diabetes mellitus, type 
II, is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


